PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit 10.31

PROMISSORY NOTE

 

Principal Amount to be determined

in accordance with Paragraph 2 below

November 4, 2014

Chicago, Illinois

FOR VALUE RECEIVED, GREAT LAKES DREDGE & DOCK COMPANY, a Delaware corporation
(hereafter the “Company”), promises to pay to THOSE SHAREHOLDERS LISTED ON
EXHIBIT A HERETO (individually, a “Holder” and collectively, the “Holders”), a
principal amount to be determined pursuant to the terms set forth in Paragraph 2
below, together with interest, as provided herein, all without relief from
valuation or appraisement laws. Interest shall accrue beginning on January 1,
2015, on the unpaid principal amount at a rate equal to five percent (5%) per
annum simple interest. This Promissory Note (the “Note”) is subject to the
following terms and conditions.

1. Maturity. Subject to acceleration or earlier payment as provided elsewhere in
this Note, the outstanding principal amount of this Note and all unpaid interest
accrued hereon shall be due and payable in two equal installments, the first
payment to be paid on January 1, 2017 and the second and final payment to be
paid on January 1, 2018. Each installment payment shall include all unpaid and
accrued interest through the end of the year immediately preceding each payment
date.

2. Initial Principal. The initial principal amount of this Note shall be a sum
equal to the 2014 EBITDA of Magnus Pacific Corporation (“Magnus”) reduced by
TWELVE MILLION AND NO/100 dollars ($12,000,000) and multiplied by two.

3. Adjustment. In the event Magnus’ actual 2015 EBITDA reaches a minimum of
$14,720,000.00 (the “Minimum 2015 EBITDA”), [*] (the “Magnus 2015 Forecasted
EBITDA”), the principal value of the Note will not be subject to adjustment. In
the event Magnus’ actual 2015 EBITDA is below the Minimum 2015 EBITDA, the
principal amount of this Note shall be reduced by the sum the following amounts:
(i) $750,000.00 and (ii) an amount equal to number of dollars by which the
actual 2015 EBITDA was below the Minimum 2015 EBITDA, calculated on a dollar for
dollar basis.

4. Purchase Agreement. This Note is being executed in connection with that
certain Share Purchase Agreement, dated as of the date hereof, by and among
Great Lakes Environmental and Infrastructure Solutions, LLC (“GLEAIS”), the
Company, for purposes of Section 1.04 and 6.02(c) thereof, Magnus, and the
Holders (the “Purchase Agreement”). For purposes of this Note, all capitalized
terms not herein defined shall have the meanings ascribed to them in the
Purchase Agreement.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

5. Definition of EBITDA. For the purposes of this Note, the term EBITDA shall be
defined in accordance with Schedule 1 attached hereto.

6. Payments; Prepayment. All payments shall be made in an amount in accordance
with each Holder’s proportionate share as set forth on Exhibit A attached
hereto. All payments shall be made in lawful money of the United States of
America at such place as the Holder hereof may from time to time designate in
writing to the Company. Payment shall be credited first to the accrued interest
then due and payable and the remainder applied to principal. Prepayment of this
Note may be made at any time without penalty, provided that, upon prepayment,
the Company shall prepay the entire outstanding principal amount of this Note,
together with all accrued and unpaid interest thereon.

7. Default. The Company shall be in default under this Note upon the occurrence
of (any of the following being an “Event of Default”): (a) failure to make any
principal or interest payment required under this Note within thirty
(30) business days of the due date of such payment and the failure to cure such
non-payment within five (5) calendar days thereafter; (b) the sale or transfer
by Company of the shares of Magnus, or the sale or transfer by Magnus of its
assets, other than to an entity 100% owned, directly or indirectly, by Company.

8. Remedies upon Event of Default. Upon the occurrence of an Event of Default
specified in this Note, then (a) the Holder may declare the Note to be
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which the Company expressly waives; and (b) the Holder shall
have all rights and remedies, at law and in equity, conferred by statute or
otherwise, and no remedy herein conferred upon the Holder is intended to be
exclusive of any other remedy. Each remedy shall be cumulative and shall be in
addition to every other remedy hereunder or now or hereafter existing at law, in
equity, by statute or otherwise. Failure by a Holder to exercise this option
shall not constitute a waiver of the right to exercise it in the event of any
subsequent default.

9. Set-Off Rights. In addition to the set-off rights set forth in Paragraph 2
above, pursuant to Section 6.06 of the Purchase Agreement, so long as there is
money due and payable to the Holders under the terms of this Note, the Company,
shall notify the Holders that the Company is reducing the amount of principal or
accrued interest owed to the Holders under this Note, for any amounts to which
GLEAIS may become entitled by the reason of the provisions contained in Article
VI of the Purchase Agreement.

 

2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

10. Rights of Seller Representative. Company acknowledges that Holders have
delegated certain rights and powers to Louay Owaidat and Bruce Diettert (each a
“Seller Representative”) as set forth in the Purchase Agreement, the relevant
portion of which reads as follows:

(a) Each Seller hereby appoints Louay Owaidat or Bruce Diettert as his, her or
its representative to receive and provide notices under this Agreement, whether
from the Purchaser or otherwise, and including any notice relating to
indemnification or payments or disputes arising hereunder. The Seller
Representative shall have the authority, both prior to and after the Closing
Date, to, subject to the terms of this Agreement, make all decisions regarding
any and all matters related to this Agreement, including, but not limited to,
resolution of claims for Indemnity Losses, receipt of any funds due Sellers and,
subject to the terms of this Agreement, decisions related to the Lower
Presidio/St. Helens Projects, claims and/or litigation or arbitration including,
but not limited to, pursuing, settling or compromising all such clams,
litigation or arbitration.

(b) The Seller Representative may be changed by a majority vote of the Sellers
from time to time. In determining the outcome of the vote, Sellers shall have
the number of votes corresponding to their percentage ownership of the Company
immediately prior to the closing of this transaction. The change shall be
effective upon written notice to Purchaser signed by at least a majority of the
Sellers.

(c) The Seller Representative has the unrestricted right, power, authority and
capacity to act for and bind each Seller with respect to all matters relating to
this Agreement, the Note and any Related Agreement, and any decision, act,
consent or instruction of the Seller Representative, including but not limited
to an amendment, extension or waiver of this Agreement, the Note or any Related
Agreement, shall constitute a decision of the Sellers and shall be final,
binding and conclusive upon the Sellers. The Purchaser may rely upon any such
decision, act, consent or instruction of the Seller Representative as being the
decision, act, consent or instruction of the Sellers. Purchaser shall be
obligated to communicate and negotiate with the Seller Representative with
respect to all matters reserved to the Seller Representative pursuant to this
Section 10.16.

(d) The Seller Representative shall not have any liability for any action taken
or suffered by him or omitted hereunder as Seller Representative while acting in
good faith in the absence of gross negligence. The Seller Representative may, in
all questions arising hereunder, rely on the advice of counsel and the Seller
Representative shall not be liable to the Sellers for anything done, omitted or
suffered in good faith in the absence of gross negligence by the Seller
Representative based on such advice. The Seller Representative undertakes to
perform such duties and only such duties as are specifically set forth in this
Agreement and no implied covenants or obligations shall be read into this
Agreement against the Seller Representative.

Company consents to such delegation and recognizes the authority of Seller
Representative to act on behalf of Holders with respect to this Note.

 

3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

11. Waiver of Presentment. The Company hereby waives presentment, demand,
notice, protest and all other demands and notices of any kind in connection with
the delivery, acceptance, performance, default or enforcement of this Note.

12. Transfer; Successors and Assigns. The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Notwithstanding the foregoing, (a) the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company, except for transfers to affiliates and (b) the Company
may not assign or transfer its obligations or liabilities hereunder, by
operation of law or otherwise, without the prior written consent of the Holder.

13. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Illinois, without
giving effect to principles of conflicts of law.

14. Notices. Any notice required or permitted by this Note shall be in writing
and shall be deemed sufficient upon delivery, (a) when delivered personally or
by a nationally-recognized delivery service (such as Federal Express or UPS),
(b) if sent by electronic mail, upon confirmation of delivery when directed to
the electronic mail address provided by the Company or the Holder for such
purpose, or (c) forty-eight (48) hours after being deposited in the U.S. mail,
as certified or registered mail, with postage prepaid, addressed to the party to
be notified at such party’s address as set forth on Exhibit A attached hereto,
or as provided by written notice to the other party for such purpose from time
to time.

15. Amendments and Waivers. The terms of this Note may be amended, modified or
waived only with the written consent of the Company and the Holder. Any
amendment or waiver effected in accordance with this paragraph 10 shall be
binding upon the Company, the Holder and each permitted assignee or transferee
of the Note.

16. Costs and Attorneys’ Fees. In the event of a breach or default by the
Company under this Note, the Company agrees that it shall pay the Holder’s costs
and expenses associated with any such breach or default, including, without
limitation, any reasonable attorney fees and costs and other costs or expenses
of collection. In the event any party to this Note should initiate a dispute
regarding this Note, the prevailing party in any such dispute shall be entitled
to recover from the other parties their reasonable attorneys’ fees and costs
incurred in resolving such dispute.

 

4



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

17. Invalidity. If any provision or any word, term, clause, or part of any
provision of this Note shall be invalid for any reason, the same shall be
ineffective, but the remainder of this Note and of the provision shall not be
affected and shall remain in full force and effect.

 

5



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Company has executed this Note as of the day and year
set forth above in Chicago, Illinois.

 

COMPANY: GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware corporation By:

    /s/ Jonathan W. Berger

Jonathan W. Berger, Chief Executive Officer

 

6



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT A

Shareholders

 

Shareholder

   Percentage Ownership  

Louay and Maya Owaidat Trust

XXXXXXXXXXX

XXXXXXXXXXX

     39.06250 % 

Thomas Gayer

XXXXXXXXXXX

XXXXXXXXXXX

     17.08984 % 

Neal Siller

XXXXXXXXXXX

XXXXXXXXXXX

     13.90625 % 

Jeremy McKnight

XXXXXXXXXXX

XXXXXXXXXXX

     5.03906 % 

James Beebe

XXXXXXXXXXX

XXXXXXXXXXX

     3.90625 % 

John Councilman

XXXXXXXXXXX

XXXXXXXXXXX

     3.90625 % 

Matthew Marks

XXXXXXXXXXX

XXXXXXXXXXX

     3.90625 % 

Sean Rhodes

XXXXXXXXXXX

XXXXXXXXXXX

     3.90625 % 

Diettert Family Revocable Trust

XXXXXXXXXXX

XXXXXXXXXXX

     3.41797 % 

Gregg Nickel

XXXXXXXXXXX

XXXXXXXXXXX

     2.92969 % 

James Dodd

XXXXXXXXXXX

XXXXXXXXXXX

     0.97656 % 

Jeff Sallas

XXXXXXXXXXX

XXXXXXXXXXX

     0.97656 % 

Jason Yardley

XXXXXXXXXXX

XXXXXXXXXXX

     0.97656 %    

 

 

 

TOTAL

  100.00000 %    

 

 

 